MEMORANDUM **
Michael Wayne Biers appeals from the 11-month term of imprisonment and 20-month term of supervised release imposed by the district court following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Biers contends that the district court placed excessive weight on certain factors specified by 18 U.S.C. § 3583(e), and inadequate weight on other factors, and that the resultant term of supervised release was unreasonable. We conclude that the district court did not abuse its discretion in its analysis of factors set forth by § 3583(e), including Biers’ history and characteristics, and the need to provide Biers with substance abuse treatment. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007); United States v. Simtob, 485 F.3d 1058, 1062-64 (9th Cir.2007). In light of those factors, the term of supervised release imposed was reasonable. See Gall, 128 S.Ct. at 597; United States v. Cope, 506 F.3d 908, 916 (9th Cir.2007). Likewise, we reject Biers’ argument that even if his term of supervised release was reasonable, his term of imprisonment was unreasonable. See Gall, 128 S.Ct. at 597.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.